Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-2, 5-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volpe (US 2010/0097464) in view of Linxin (EP 3591941 A1).

Regarding claim 1, 7, 9, 12, Volpe discloses a method for streaming a live video stream in a system comprising a video camera generating the live video stream, a video recorder, and a video server (See Fig 1 and [0035]), the method comprising: 
at the video server, receiving, from a client device, a request for the live video stream from the video camera (See [0023-0024] controller, read server, receives request from video client for viewing a video stream);
initiating a push of the live video stream from the video camera to the video recorder; pushing the live video stream from the video camera to the video recorder (See [0040] video sensor signals are stored by Recording Engine ); 
pulling, by the video server, the live video stream from the video recorder; and transmitting, by the video server, the live video stream to the client device (See [0049] Recording engine sending video signals to Video Engine which transmits to the requesting client device).

Volpe does not disclose transmitting, from the video server, a push trigger to the video camera, the push trigger instructing the video camera to push the live video stream to the video recorder; and upon receiving the push trigger, initiating a push of the live video stream from the video camera to the video recorder: and does not explicitly disclose sending a pull request from the video server to the video recorder for the live video stream.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Volpe with the known methods of Linxin predictably resulting in , a push trigger to the video camera, the push trigger instructing the video camera to push the live video stream to the video recorder; and sending a pull request from the video server to the video recorder for the live video stream by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of having servers perform stream pulling requests as suggested by Linxin.

	
Regarding claim 2, Volpe discloses the method according to claim 1, and further wherein the step of transmitting, from the video server, the push trigger to the video camera comprises a direct transmission of the push trigger from the video server to the video camera (See Volpe [0048] requests from clients may be passed through video engine).

Regarding claim 5, Volpe further discloses the method according to claim 4, further comprising sending from the video camera information to the video recorder indicating the 

Regarding claim 6, Volpe further discloses the method according to claim 5, further comprising, upon receiving the information indicating the detected event of interest at the video recorder, recording, at the video recorder, the live video stream (See [0054] recording engine detecting motion events in incoming video signal streams).

Regarding claim 13, Volpe further discloses the system according to claim 12, wherein the video recorder and video server are separate devices connected in a network (See Fig 1 and [0047-0048]).

Regarding claim 14, Volpe discloses the system according to claim 12, but does not explicitly disclose wherein the video recorder and video server are implemented in a same device.
OFFICIAL NOTICE is taken that it was notoriously well known in the art of video distribution for video storage to be integral to a video server.
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Volpe with the notoriously well-known feature predictably resulting in the video recorder and video server are implemented in a same device by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The .

	

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volpe (US 2010/0097464) in view of Linxin (EP 3591941 A1) and further in view of Swart et al. (US 2003/0025832).

Regarding claim 3, Volpe further discloses the method according to claim 1, wherein the step of transmitting, from the video server, the push trigger to the video camera comprises routing the push trigger via the video recorder.
Swart discloses that it was known to communicate in a system through various subsystems ([0061] [0063]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Volpe further with the known methods of Swart predictably resulting in the step of transmitting, from the video server, the push trigger to the video camera comprises routing the push trigger via the video recorder by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing various devices to route commands throughout a system.



Claim 4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volpe (US 2010/0097464) in view of Linxin (EP 3591941 A1) and further in view of Fujimoto (US 2005/0063665).

Regarding claim 4 and 10, Volpe discloses the method according to claim 1, further comprising: at the video camera continuously analyzing the live video stream for detecting an event of interest in the live video stream: upon detecting an event of interest in the live video stream, initiating, at the video camera, a push of the live video stream to the video recorder (See Volpe [0039-0040] [0054]); but does not explicitly disclose upon initiating a push of the live video stream to the video recorder, checking whether the live video stream is already pushed to the video recorder; upon the live video stream is already pushed to the video recorder, preventing a further push of the live video stream to the video recorder. 
Fujimoto discloses that it was known to determine if video data has already been transmitted and preventing the same video data from being received again (See [0032]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Volpe with the known methods of Fujimoto predictably resulting in upon initiating a push of the live video stream to the video recorder, checking whether the live video stream is already pushed to the video recorder; upon the live video stream is already pushed to the video recorder, preventing a further push of the live video stream to the video recorder by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield 

Regarding claim 11, Volpe further discloses the method according to claim 4, further comprising sending metadata from the video camera information to the video recorder indicating the detected event of interest (See [0058-0059] receiving live information from other system components).



Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425